      Case 3:19-cv-00559-ECM-SMD Document 27 Filed 06/11/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                  EASTERN DIVISION

BRENDA HOOD,                                       )
                                                   )
        Plaintiff,                                 )
                                                   )
v.                                                 ) Case No. 3:19cv559-ECM-SMD
                                                   )
WALMART STORE #5903,                               )
RAVEN SARTAIN, et. al.,                            )
                                                   )
        Defendants.                                )

                RECOMMENDATION OF THE MAGISTRATE JUDGE

        Pro se Plaintiff filed a Complaint (Doc. 1) alleging that Defendants discriminated

against her based upon her age.1 Generally, Plaintiff alleges that Defendants harassed her

because of her age and threatened her with termination, which forced her to retire.2 (Doc.

1) at ¶ 4, 6, 8, 9. Prior to filing her Complaint with this Court, Plaintiff filed a charge with

the Equal Employment Opportunity Commission (“EEOC”) and was issued a right-to-sue



1
 The undersigned interprets Plaintiff’s Complaint to allege a constructive discharge claim under the Age
Discrimination in Employment Act (“ADEA”).
2
 To the extent that it can be construed from Plaintiff’s vague reference of “harassment” within her
Complaint that she is attempting to file a hostile environment claim as well, the undersigned notes that
there is no indication that Plaintiff filed an EEOC charge based upon such conduct. See (Doc. 11-1)
(noting that Plaintiff’s EEOC charge states that she believes she has been subjected to discrimination
because of her age in violation of the ADEA and does not mention anything about a hostile working
environment). The undersigned further notes that, although Plaintiff did not attach a copy of the EEOC
charge along with her Complaint, the Court may consider the document, which was provided by
Defendants, without converting Defendants’ Motion to Dismiss into a motion for summary judgment. See
Sessom v. Wellstar Hosp., 2009 WL 1562876, at *3 n. 1 (N.D. Ga. May 29, 2009) (“The EEOC charge is
properly considered on the motion to dismiss because Plaintiff has not disputed its authenticity and refers
to it in her Complaint.”); Judkins v. Saint Joseph’s Coll. of Me., 483 F. Supp. 2d 60, 62 (D. Me. 2007)
(“EEOC documents are central to Plaintiff’s claims of sex and age discrimination.”); Secrist v. Burns Int’l
Sec. Servs., 926 F. Supp. 823, 825 (E.D. Wis. 1996) (examining EEOC charge when determining motion
to dismiss).
      Case 3:19-cv-00559-ECM-SMD Document 27 Filed 06/11/20 Page 2 of 6



letter. See (Doc. 1); (Doc. 1-1).

       Pending before the Court is a Motion to Dismiss Employees Raven Sartain and

Lindzi Simpson as Defendants (Doc. 9) and a Motion to Dismiss Complaint by Defendants

Alan Fonville and WalMart Stores East, L.P. (Doc. 10). On August 12, 2019, and August

16, 2019, the undersigned entered orders directing Plaintiff to show cause why the Motions

should not be granted. (Docs. 10, 13). Plaintiff’s responses were due August 26, 2019, and

September 14, 2019, respectively. Id. The docket indicates that Plaintiff was served with

the Court’s show cause orders on September 14, 2019, and September 18, 2019, (Docs. 17,

18); however, she did not file oppositions to the Motions.

       On December 11, 2019, the undersigned entered an order directing Plaintiff to file

written notice with the Court indicating whether she intended to proceed with her suit.

(Doc. 19). It further ordered Plaintiff, if she intended to proceed, to show cause as to why

Defendants’ Motions to Dismiss should not be granted. Id. The order warned Plaintiff that

her

       failure to file a written notice with the Court in accordance with this
       Order will be interpreted by the undersigned as Plaintiff’s abandonment
       of her claims and will result in the undersigned’s recommendation that
       this case be dismissed for failure to prosecute and abide by orders of the
       court. Further, Plaintiff is warned that her failure to show cause as to
       the Motions to Dismiss will be interpreted by the undersigned as
       Plaintiff’s lack of opposition to the Motions and will result in the
       undersigned’s recommendation that this case be dismissed.

Id. (emphasis in original).

       On December 23, 2019, Plaintiff filed a one-page response to the undersigned’s

December 11th order. (Doc. 21). Plaintiff’s response seems to indicate that she wishes to



                                             2
      Case 3:19-cv-00559-ECM-SMD Document 27 Filed 06/11/20 Page 3 of 6



proceed with the suit, but in no way substantively responds to Defendants’ Motions to

Dismiss. Id. While the undersigned could recommend dismissal based upon Plaintiff’s

failure to oppose the motions to dismiss, the undersigned will nonetheless address the

merits of Defendants’ arguments.

       I.     The ADEA Does Not Provide Liability Against Individuals.

       Defendant Raven Sartain, Defendant Lyndzi Simpson, and Defendant Alan Fonville

ask the Court to dismiss Plaintiff’s Complaint under Federal Rule of Civil Procedure

12(b)(6) because “there is no provision for individual liability under the ADEA and thus

Plaintiff fails to state a claim against them[.]” (Doc. 9) at 1; (Doc. 11) at 1..

       The ADEA makes it unlawful for an employer “to discharge . . . or otherwise

discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s age . . . .” 29 U.S.C. § 623. Under

Eleventh Circuit precedent, individuals cannot be held liable under the ADEA. Smith v.

Lomax, 45 F.3d 402, 403 n.4 (11th Cir. 1995) (noting that the defendants, sued in their

individual capacities, could not be held liable under the ADEA because they were not the

plaintiff’s employer); Griswold v. Ala. Dep’t of Indus. Relations, 903 F. Supp. 1492, 1496

(M.D. Ala. 1995) (“Eleventh Circuit law supports the view that employees are not

individually liable for ADEA violations.”)

       Plaintiff’s Complaint alleges that Defendant Sartain was the store manager for

Defendant WalMart during the relevant timeframe and that Defendant Simpson and

Defendant Fonville were assistant managers. (Doc. 1) at 3. Plaintiff cannot state claims for

constructive discharge under the ADEA against these Defendants as a matter of law


                                               3
      Case 3:19-cv-00559-ECM-SMD Document 27 Filed 06/11/20 Page 4 of 6



because they were her managers, not her employer. Accordingly, they are due to be

dismissed as Defendants.

       II.    Plaintiff’s ADEA Claim Against Defendant Walmart is Untimely.

       In order to maintain an ADEA claim, a plaintiff must file a complaint within ninety

days of receiving the EEOC’s right-to-sue letter. Browning v. AT&T Paradyne, 120 F.3d

222, 224 (11th Cir. 1997) (ADEA suits “must be filed within 90 days of the plaintiff’s

receipt of a notice of the termination of administrative proceedings from the EEOC”). The

90 days commence at the time the “complainant has adequate notice that the EEOC has

dismissed the Charge.” Santini v. Cleveland Clinic Fla., 232 F.3d 823, 825 (11th Cir.

2000). When a defendant contests the timeliness of the plaintiff’s complaint, the plaintiff

bears the burden of establishing satisfaction of the ninety-day filing requirement. Kerr v.

McDonald’s Corp., 427 F.3d 947, 951 (11th Cir. 2005).

       Here, Plaintiff’s Complaint alleges that she filed charges with the EEOC regarding

the alleged discriminatory conduct on or about April 15, 2019. (Doc. 1) at 4. While she

alleges that she received the right-to-sue letter on the same day she filed the EEOC charge,

the EEOC dismissal and notice-of-rights letter, which Plaintiff attaches to her Complaint,

is dated May 1, 2019. The Court assumes that Plaintiff received the notice on May 4, 2019,

and Plaintiff does not dispute this in her response to the Court. See Winsor v. Home Depot

U.S.A., Inc., 743 F. App’x 335, 335-36 (11th Cir. 2018) (where the date of receipt by mail

is in dispute, the court presumes that the plaintiff received the right-to-sue letter three days

after it was issued).




                                               4
      Case 3:19-cv-00559-ECM-SMD Document 27 Filed 06/11/20 Page 5 of 6



       Plaintiff’s Complaint was filed on August 5, 2019, see (Doc. 1), which is ninety-

three days after Plaintiff received notice from the EEOC on May 4, 2019. Because Plaintiff

filed her Complaint more than ninety days after receipt of her right-to-sue notice, her

Complaint is untimely and is due to be dismissed.

       III.    Conclusion.

       For the reasons set forth above, it is the

       RECOMMENDATION of the undersigned Magistrate Judge that the Motions filed

by Defendants (Docs. 9, 10) be GRANTED and that this case be DISMISSED with

prejudice. It is further

      It is further

      ORDERED that the parties shall file any objections to this Recommendation on or

before June 25, 2020. A party must specifically identify the factual findings and legal

conclusions in the Recommendation to which objection is made; frivolous, conclusive, or

general objections will not be considered. Failure to file written objections to the

Magistrate Judge’s findings and recommendations in accordance with the provisions of 28

U.S.C. § 636(b)(1) shall bar a party from a de novo determination by the District Court of

legal and factual issues covered in the Recommendation and waives the right of the party

to challenge on appeal the district court’s order based on unobjected-to factual and legal

conclusions accepted or adopted by the District Court except upon grounds of plain error

or manifest injustice. Nettles v. Wainwright, 677 F.2d 404 (5th Cir. 1982); 11TH CIR. R. 3-

1. See Stein v. Lanning Securities, Inc., 667 F.2d 33 (11th Cir. 1982). See also Bonner v.

City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc).


                                              5
Case 3:19-cv-00559-ECM-SMD Document 27 Filed 06/11/20 Page 6 of 6



DONE this 11th day of June, 2020.


                         /s/ Stephen M. Doyle
                         UNITED STATES MAGISTRATE JUDGE




                                    6
